 Case: 4:17-cv-02367-AGF Doc. #: 90 Filed: 11/01/18 Page: 1 of 2 PageID #: 1765




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

A.L.L. CONSTRUCTION, LLC,                   )
                                            )
              Plaintiff,                    )
                                            )
v.                                          )      Case No. 4:17-CV-02367-AGF
                                            )
THE METROPOLITAN ST. LOUIS                  )
SEWER DISTRICT, et al.,                     )
                                            )
              Defendants.                   )
                                            )

                 STIPULATION FOR DISMISSAL AS TO DEFENDANT
                           BATES UTILITY CO., INC.,

       Plaintiff A.L.L. Construction, LLC, through its counsel of record, and Defendant Bates

Utility Company, Inc., through its counsel or record, hereby stipulate that Plaintiff’s First

Amended Complaint as it relates to Defendant Bates Utility Company, Inc. and all claims and

causes of action Plaintiff has asserted against Defendant Bates Utility Company, Inc. are hereby

dismissed with prejudice. Each party will bear that party’s own attorney’s fees and court costs.

All claims against the MSD Defendants remain pending at this time.
 Case: 4:17-cv-02367-AGF Doc. #: 90 Filed: 11/01/18 Page: 2 of 2 PageID #: 1766



                                             Respectfully submitted,

                                             PLEBAN & PETRUSKA LAW, LLC


                                      By:            /s/ Lynette M. Petruska
                                             Lynette M. Petruska, Mo. Bar No. 41212
                                             lpetruska@plebanlaw.com
                                             2010 South Big Bend Blvd.
                                             St. Louis, MO 63117
                                             (314) 645-6666 - Telephone
                                             (314) 645-7376 - Facsimile

                                             Attorneys for Plaintiff


                                             GREENSFELDER, HEMKER & GALE, P.C.



                                      By:           /s/ Kevin F. Hormuth
                                             Kevin F. Hormuth, #48165
                                             10 South Broadway, Suite 2000
                                             St. Louis, MO 63102
                                             T: 314-241-9090
                                             F: 314-241-3643
                                             kfh@greensfelder.com

                                             Attorneys for Defendant Bates Utility Company




                                CERTIFICATE OF SERVICE

       The undersigned certifies that this document was filed through the electronic filing
system and will be sent electronically to all counsel of record this 1st day of November, 2018.


                                                     /s/ Lynette M. Petruska




                                                 2
